Title: From Alexander Hamilton to William Seton, 17 March 1794
From: Hamilton, Alexander
To: Seton, William



PhiladelphiaMarch 17th 1794
My Dear Sir

I thank you much for your friendly & expeditious attention to my late requests. All the papers you have sent will answer my ideas except the account of Amsterdam Bills. It is essential I should exhibit to the Committee the monies actually in deposit in each Bank from that source at the end of each quarter and not then passed to the account of the Treasurer. The statement sent me exhibits sums received from period to period without reference to quarters—so that the sum in deposit at the end of each quarter does not appear. A subdivision of these sums with this reference will put all right. Inclosed is a form which will explain what I mean.
Yrs. truly

A Hamilton
William Seton Esq

PS   In the credit side of your account for advances you mention three sums as charged to the treasurer by my order


21000
}
The fact must have been that the charges were made by the Treasurers’ order as I find no letters to the Bank directing the charging of those sums to the Treasurer; but warrants upon the Treasurer issued to pay the Banks those sums bearing date as on the other side.


10000



 4000









January 
19. 1792
21000



Feby. 
21. 1792
22000
which 22000 included the sum of


10000 advanced the B by Mr. De la Forest & a further sum of 12000 then paid him.






Feb. 
21. 1792 
4000



I conclude therefore that the Treasurer after receiving these warrants took the requisite arrangement with the Bank for causing the sums to be passed to his account.

 